ORDER TO CONTINUE SENTENCE REVIEW HEARING
On October 30, 2014, the Court sentenced the Defendant to a commitment to the Montana State Prison for Forty (40) years with five (5) years suspended for the offense of Count I: Deliberate Homicide, a Felony, in violation of §45-18-201, MCA, followed by five (5) years to run consecutive, for the use of a weapon pursuant to §46-18-221, MCA, which shall run consecutive to the sentence imposed in criminal cause DC-13-0360. In addition, pursuant to §46-18-202, MCA, the Court ordered that the Defendant was not be eligible for parole until he is fifty (50) years old, which will occur on July 9, 2028.
The total net sentence of forty-five (45) years, with five (5) years suspended, with a parole restriction of fourteen (14) years, eight (8) months, and nineteen (19) days. The parole restriction was imposed to protect society and appropriately punish the Defendant for the violent offense committed and the harm caused, based on his age at the time of the offense while terminating the State’s supervision of the Defendant when he reaches the age of 80.
The Court granted the Defendant credit for time spent in pre-trial incarceration from October 21, 2013 to October 30, 2014. The Court ordered the Defendant to pay restitution in the total amount of one thousand seven hundred eighty Dollars ($1,780.00).
On November 17, 2016, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Crossroads Correctional Center and was represented by Brent Getty of the Office of the State Public Defender. The State was represented by Yellowstone County Deputy Attorney Victoria Callender via teleconference.
Before the commencement of the hearing, Deputy County Attorney Callender questioned whether the Defendant’s application for Sentence Review was timely, given he was sentenced in 2014 and was applying for *98review in 2016. It was not readily apparent to the Division why the Defendant had been scheduled for a sentence review hearing when he was late by two years. The Defense was given 30 days to brief the matter, and the State was given 30 days to respond. The next day, November 18, 2016, the Division judges were apprised that the Defendant had never been given a Notice of Right to Apply for Sentence Review and he was entitled to a hearing. Given the facts, neither party is required to submit briefs and Mr. Bearcomesout’s sentence review hearing will be heard at the February hearings.
Done in open Court this 18th day of November, 2016.
DATED this 8th day of December, 2016.
The Sentence Review Division finds that the application for review of sentence is CONTINUED to the next available hearings in February 2017. Notification will be sent to interested parties four weeks prior providing the actual time and date of the hearing.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.